DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims no priority to other applications; therefore, the effective priority date is the filing date 05/28/2020.

Status of Claims
	Claims 1-16 and 23-36 are pending.
	Claims 11, 13, 16, and 28 have been withdrawn from consideration.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 7-9 (Figures 10-12) with traverse on 10/26/2021.  After amending claim 6 to over come the 112 rejection below the applicant is required to review withdrawn claims 11, 13, 16, and 28 for 112 issues prior to rejoinder.  For example claim 11 requires generally cylindrical shapes but the depicted anchors are not consistent with this language.  At least one support or both are always curved and do not lend themselves to be called generally cylindrical, without expanding the scope of this phrase into an indefinite range.  Additionally claim 13 requires the reverse hourglass shape.  It is unclear what is scope and meaning of this phrase is and where it is shown in the figures.   
Drawings
The drawing objections have been withdrawn in view of the applicant’s explanation on the record of the scope of these limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 6 is missing its preamble.  This results in the claim not being a proper independent claim, not having proper antecedent basis, not beginning with a capital letter, and not being a complete thought/sentence.  The applicant is advised to amend claim 6 to start with “The modular heart valve prosthesis of claim 1,”.  Additionally the applicant is advised to amend line 1 to say “is in a range of”.  Claim 7, depends from claim 6 and has the same issues as well as further antecedent basis issues.  The above corrections will fix all problems for claim 7 as well.

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered and are persuasive. The prior art of record fails to disclose the combination of varied thicknesses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774